ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
Status of Claims / Amendments
	This office action is in response to the RCE referred above.
Claims 1, 3, 4, 6-18 are presently pending and active (claim 1 is an independent claims). 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Weihrouch on 06/01/2021.
The application has been amended as follows: 
A) Specification:

[0082]    When viewed from the processing space S, as illustrated in FIG. 6, all of the N-poles of the first set of bar-shaped electromagnets 72A 
B) In the Claims:
1. (Currently Amended): A plasma processing apparatus that performs a processing by applying plasma of a processing gas on a substrate to be processed, the apparatus comprising:
a processing container configured to accommodate the substrate to be loadable/unloadable:
a lower electrode disposed in the processing container so as to mount the substrate thereon;
an upper electrode disposed in the processing container to face the lower electrode with a processing space being interposed therebetween:
a high frequency power source configured to apply a high frequency power between the upper electrode and the lower electrode;
a main magnet unit provided on a top surface of the upper electrode and including one or more annular main electromagnetic coils having a common central axis passing through a center of the upper electrode and a center of the lower electrode in a vertical direction from an upper side of the main magnet unit, and a main yoke configured to cover the one or more annular main electromagnetic coils, the main magnet unit being configured to form a magnetic field that 
an auxiliary magnet unit provided radially outside of any one of the annular main electromagnetic coils on the top surface of the upper electrode and including an auxiliary yoke formed by a portion of the main yoke that has a predetermined radius from the common central axis and a plurality of pairs of bar-shaped electromagnets vertically protruding from a lower surface of the auxiliary yoke,
wherein each bar-shaped electromagnet is offset from the common central axis by a same distance and arranged at regular intervals in a circumferential direction, each pair of bar-shaped electromagnets including one N-pole and one S-pole arranged at circumferentially opposing positions about the common central axis and facing the processing space, one magnetic pole of one of the bar-shaped electromagnets is arranged to face the processing space and the other magnetic pole of the one of the bar-shaped electromagnets is coupled to the auxiliary yoke, the auxiliary magnetic unit being configured to form a magnetic field that perpendicularly or obliquely crosses the common central axis in the processing space, and
the main yoke includes a back plate portion, a plurality of concentrically formed cylindrical portions extending downwardly from the back plate portion, and a bottom-opened annular groove formed between adjacent cylindrical portions of the plurality of concentrically formed cylindrical portions.

4. (Currently Amended): The apparatus according to claim 3, wherein the N-poles and the S-poles are respectively arranged in semicircular first and second sections which are bisected in a circumferential direction.


Allowable Subject Matter
Claims 1, 3, 4, 6-14, 16, 18 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 - Closest prior art of record (viz. Yamawaku, Hanawa, Kishi) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "an auxiliary magnet unit provided radially outside of any one of the annular main electromagnetic coils on the top surface of the upper electrode and including an auxiliary yoke formed by a portion of the main yoke that has a predetermined radius from the common central axis and a plurality of pairs of bar-shaped electromagnets vertically protruding from a lower surface of the auxiliary yoke,
wherein each bar-shaped electromagnet is offset from the common central axis by a same distance and arranged at regular intervals in a circumferential direction, each pair of bar-shaped electromagnets including one N-pole and one S-pole arranged at circumferentially opposing positions about the common central axis and facing the processing space, one magnetic pole of one of the bar-shaped electromagnets is arranged to face the processing space and the other magnetic pole of the one of the bar-shaped electromagnets is coupled to the auxiliary yoke, the auxiliary magnetic unit being configured to form a magnetic field that perpendicularly or obliquely crosses the common central axis in the processing space”, in the context of other limitations of the claim. Applicant’s remarks (pages 8-12) dated 01/08/2021 are also relevant.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959.  The examiner can normally be reached on Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/RAKESH K DHINGRA/            Primary Examiner, Art Unit 1716